Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered April 1, 2004, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. By decision and order of this Court dated October 17, 2005 the matter was remitted to the Supreme Court, Nassau County, to hear and report on the defendant’s pro se motion, in effect, to reargue his written pro se motion to withdraw his plea of guilty, and the appeal was held in abeyance in the interim (see People v Bryant, 22 AD3d 676 [2005]). The Supreme Court has now submitted its report.
Ordered that the judgment is affirmed.
At a hearing held on December 22, 2005, pursuant to a decision and order of this Court dated October 17, 2005, the defendant, in effect, withdrew his pro se motion, in effect, to reargue his written pro se motion to withdraw his plea of guilty. This renders academic any claim that his plea was not knowingly, voluntarily, and intelligently made (see People v Pellegrino, 60 NY2d 636 [1983]; People v Ballinger, 24 AD3d 792 [2005]; People v Cook, 252 AD2d 595 [1998]; People v La Boy, 152 AD2d 866 [1989]).
The defendant’s remaining contentions are not subject to appellate review because he effectively waived his right to appeal as part of his plea agreement (see People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]). Schmidt, J.P., Mastro, Spolzino and Lunn, JJ., concur.